DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stacie Sundquist on 06/28/2022.
The application has been amended as follows: 

A.	Amend claims 1, 10 and 11 to read as follow:
(Currently Amended) A corpectomy implant for replacing a functional spinal unit of a patient, wherein the functional spinal unit includes two adjacent vertebrae and an intervening disc, the implant, comprising: 
a body that is generally oval-shaped in transverse cross section, and having a height substantially the same as a height of the functional spinal unit to be replaced, and the body comprises: 
an external top surface, an external bottom surface, opposite external lateral sides, an external anterior side, an external posterior side, a substantially hollow center, a transverse aperture through the opposite external lateral sides that is in communication with the hollow center, a vertical aperture, extending from the top surface to the bottom surface, and defining a transverse rim on the top surface and on the bottom surface, and the external anterior side includes an opening adapted to engage a delivery device, a first screw aperture extending through the external anterior side and the external top surface and positioned between the opening and the external top surface, and a second screw aperture extending through the external anterior side and the external bottom surface and between the opening and the external bottom surface, 
the transverse rim having a first portion that is blunt and radiused along the top of each of the opposite external lateral sides and the top of the external posterior side, and a second portion that is not blunt and radiused around the at least one vertical aperture, and 
at least a portion of each opposite external lateral side comprises a roughened surface, 
wherein the blunt and radiused portion does not include any roughened surface, and
wherein the body has a sharp edge at the junction of the external anterior side and the top surface and at the junction of the external anterior side and the bottom surface. 
10. (Currently Amended) The implant of claim 1, at least one of the first screw aperture or the second screw aperture defines a screw insertion path having an angle greater than 60 degrees. 

11. (Currently Amended) The implant of claim 1, wherein the roughened surface is a roughened bioactive surface, and the roughened bioactive surface comprises macro-, micro-, and nano-scale structures capable of facilitating bone growth. 

B.	Allow claims 1 – 20.
C.	Rejoin claims 14 – 15.
Claim 1 is directed to an allowable generic product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14 – 15, directed to species of the allowable generic product, previously withdrawn from consideration as a result of a restriction requirement, 02/17/2022 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/17/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the most relevant discovered prior art is to Patterson et al. (US Pub. 2013/0123925 A1) which discloses a related product, as previously detailed in the NF rejection. However, Patterson does not disclose all the limitations of the claims as currently amended. Accordingly, the claims as currently amended are allowable over the discovered reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775